Citation Nr: 0945240	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for status post surgical scar on the back of the 
neck.  

2.  Entitlement to service connection for anemia, to include 
as secondary to a service-connected status post-
hemilaminectomy of the lumbar spine, L2-3.  

3.  Entitlement to service connection for left foot 
arthritis, to include as secondary to the Veteran's service-
connected left ankle arthritis.  

4.  Entitlement to service connection for right shoulder 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1974 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  

The Veteran requested and was afforded a Video Conference 
hearing before the undersigned Acting Veterans Law Judge in 
May 2009.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for anemia, to 
include as secondary to the service-connected status post 
hemilaminectomy of the lumbar spine, L2-3 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's status post surgical scar on the back of 
the neck is 15 centimeters (cm) by 0.5 cm; it is not elevated 
or depressed, adherent to underlying tissue, and it is not 
discolored in an area exceeding 39 square cm.  

2.  The Veteran does not have a current diagnosis of a left 
foot disorder, to include arthritis.  

3.  The Veteran does not have a current diagnosis of a right 
shoulder disorder, to include arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for status post surgical scar 
on the back of the neck have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107, 5107A (West 2002); 38 C.F.R. §4.118, 
Diagnostic Codes 7800-05 (2008); 38 C.F.R. §4.118, Diagnostic 
Codes 7800-05 (2009).  

2.  The criteria for establishing entitlement to a left foot 
disorder, to include as secondary to arthritis of the left 
ankle, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.309, 3.310 (2009).  

3.  The criteria for establishing entitlement to a right 
shoulder disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.309, 3.310 
(2009).  






	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between a Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's claim for an increased disability rating for 
the scar of his neck arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  

Regarding the Veteran's claims of entitlement to service 
connection, a letter sent to the Veteran in October 2004 
addressed all notice elements listed under 3.159(b)(1) and 
was sent prior to the initial RO decisions in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also provided with notice 
regarding how to substantiate a claim for secondary service 
connection.  While the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned), because the claims are 
being denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent medical records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of entitlement to service connection 
for left foot arthritis and right shoulder arthritis because 
there is no evidence to satisfy the first McLendon criterion 
discussed above.  Specifically, there is no evidence to 
suggest that the Veteran has a current diagnosis of a left 
foot disorder or a right shoulder disorder.  Therefore, the 
Veteran was not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination for his neck scar in October 2004, April 2006 and 
September 2007, and VA has obtained these records as well as 
the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's private medical records have also 
been incorporated into the claims file.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Disability Rating

Relevant Laws and Regulations 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

(1) Scar is 5 or more inches (13 or more centimeters (cm)) in 
length.
(2) Scar is at least one-quarter inch (0.6 cm) wide at the 
widest part.
(3) Surface contour of scar is elevated or depressed on 
palpation.
(4) Scar is adherent to underlying tissue.
(5) Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm).
(6) Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm).
(7) Underlying soft tissue is missing in an area exceeding 
six square inches (39 sq. cm).
(8) Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.  38 C.F.R. § 4.118 (2008).  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118. 

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118. 

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  38 C.F.R. § 4.18 (2009).  During the 
Veteran's May 2009 hearing, his representative requested that 
VA consider the revised criteria as well.  As such, the Board 
will consider whether the Veteran is entitled to a higher 
disability rating based on the criteria for rating scars, 
effective as of October 23, 2008.  

Under the revised rating criteria, Diagnostic Codes 7803 and 
7804 were combined.  Under the revised Diagnostic Code 7804, 
one or two scars that are unstable or painful warrant a 10 
percent evaluation.  Three or four scars that are unstable or 
painful warrant a 20 percent evaluation, and five or more 
scars that are unstable or painful warrant a 30 percent 
evaluation.  38 C.F.R. § 4.118 (2009).  Note (1) defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  Note (2) 
instructs the rater that if one or more scars are both 
unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars.  
Finally, Note (3) indicates that scars evaluated under 
diagnostic codes 7800, 7801, 7802 or 7805 may also receive an 
evaluation under this diagnostic code, when applicable.  Id.  

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802 and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code. Id.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Facts and Analysis

The Veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for his status post 
surgical scar on the back of the neck (hereinafter a "scar 
of the neck").  For historical purposes, the Veteran was 
granted service connection for a scar of the neck in a 
December 2004 rating decision.  A noncompensable disability 
rating was assigned under Diagnostic Code 7800, with an 
effective date of January 14, 2003.  The Veteran's initial 
disability rating was increased to 10 percent in a November 
2006 rating decision under Diagnostic Code 7804.  Since this 
increase did not constitute a full grant of the benefits 
sought on appeal, this claim is still in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran was afforded a VA scar examination in October 
2004.  The Veteran complained of tightness, pain and itching 
associated with his scar.  The examiner concluded that the 
scar was approximately 4 inches in length and 0.5 cm wide.  
There was no underlying tissue loss and the texture of the 
skin was found to be normal.  The scar was noted to be 
superficial with no inflammation, edema or keloid formation.  
The examiner noted that the scar was not unstable, but it was 
noted to have 0.25 cm of depression in the middle one inch of 
the scar.  

The Veteran was afforded another VA scar examination in April 
2006.  The examiner noted that the scar was longitudinal and 
that it extended above the shirt neck line.  It was found to 
have a maximum width of 0.07 cm and a maximum length of 12.25 
cm.  It was noted to be tender to palpation, but there was no 
evidence of inflammation, elevation, depression, or edema.  
There was also no skin ulceration or breakdown, with no 
adherence to any underlying tissue.  Keloid formation was 
noted, and an area of 12.25 cm by 0.07 cm was noted to be 
lighter in color.  There was no induration or inflexibility.  

The Veteran was last afforded a VA scar examination in 
September 2007.  Examination revealed a level scar at the 
cervical spine measuring 15 cm by 0.5 cm.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation or abnormal 
texture.  

The Board has first considered whether the Veteran is 
entitled to a higher disability rating based on the criteria 
for rating scars as they existed prior to September 23, 2008.  
The Veteran is already 10 percent service-connected for his 
scar under Diagnostic Code 7804.  This is the highest 
disability rating available under this code.  The only 
diagnostic code that would permit a higher rating in this 
case is Diagnostic Code 7800.  As previously indicated, 
Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  

Under Diagnostic Code 7800, the next-higher disability rating 
of 30 percent is warranted for a skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  According to the September 
2007 examination, the Veteran suffered from no tissue loss.  

The evidence also demonstrates that the Veteran does not 
suffer from 2 or more characteristics of disfigurement.  The 
characteristics of disfigurement are a scar that is 5 or more 
inches (13 or more cm) in length; a scar that is at least 
one-quarter inch (0.6 cm) wide at the widest part; a scar 
with surface contour that is elevated or depressed on 
palpation; a scar that is adherent to the underlying tissue; 
skin that is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm); abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm); underlying soft tissue that is missing in 
an area exceeding six square inches (39 sq. cm), and skin 
that is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 Note (1).  

The September 2007 VA examiner concluded that the Veteran's 
scar was 15 cm in length and 0.5 cm in width.  The scar was 
also noted to be level, suggesting that it was not depressed 
or elevated.  The April 2006 VA examiner also noted that 
there was no depression of the Veteran's scar.  His VA 
examinations also found that the scar had no adherence and no 
abnormal texture.  The evidence also demonstrates that while 
there is discoloration of the scar, it does not cover an area 
of 39 square cm or more.  As such, the evidence demonstrates 
that the Veteran only meets one characteristic of 
disfigurement.  The next-higher disability rating of 
30 percent is, therefore, not warranted.  

The Board recognizes that the Veteran was noted to have 
depression in one part of his scar upon examination in 
October 2004.  However, the preponderance of the evidence of 
record demonstrates that the Veteran's scar is not manifested 
by depression.  The April 2006 and September 2007 VA 
examiner's both concluded that the Veteran's scar of the neck 
was not manifested by depression.  There is also no other 
medical evidence of record suggesting that the Veteran's scar 
is depressed or elevated.  Therefore, the preponderance of 
the evidence of record suggests that the Veteran's scar is 
not manifested by depression, despite the isolated finding of 
depressed surface contour in the October 2004 VA examination.  

The Board has also considered whether the Veteran would be 
entitled to the next-higher disability rating of 50 percent 
under Diagnostic Code 7800.  A 50 percent rating is available 
for a scar of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement, and an 80 percent rating is warranted for a 
skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  However, the Veteran is not entitled to a 50 
percent or 70 percent disability rating, as the evidence of 
record consistently demonstrates that the Veteran does not 
have tissue loss with gross distortion or asymmetry of any 
sets of features.  

The Board has considered whether the Veteran would be 
entitled to a higher disability rating under Diagnostic Code 
7805, as it existed prior to October 23, 2008, as well.  
Under Diagnostic Code 7805, scars are to be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118.  The Veteran testified during his May 2009 hearing 
that he experienced pain, tightness, and itching at the 
location of the scar.  The Veteran also testified that the 
scar was embarrassing and that it made it difficult to drive 
because it was hard to turn his neck.  However, the evidence 
demonstrates that the Veteran's limited motion in his neck is 
due to his intervertebral disc syndrome of the cervical 
spine.  According to the September 2007 VA examination, the 
Veteran's spine condition caused a lot of pain with 
limitation of motion.  The April 2006 VA examination 
specifically notes that the Veteran suffered no limitation of 
motion or functional loss as a result of his neck scar, and 
all of the examinations note that there is no tissue loss or 
adherence to underlying tissues.  As such, the Veteran is not 
entitled to a higher disability rating under Diagnostic Code 
7805, as there is no evidence of functional impairment to the 
neck.  

The Board has also considered whether the Veteran is entitled 
to a higher disability evaluation, based on the rating 
criteria as they have existed since October 23, 2008.  As 
already noted, VA amended the criteria for evaluating scars 
as of this date.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
In this regard, if a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question. 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments 
with a specified effective date without provision for 
retroactive application may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran.  In this case, either the old or 
revised rating criteria may apply, although the new rating 
criteria are only applicable since the effective date of 
October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).

The specific rating criteria under Diagnostic Code 7800 did 
not change as of September 23, 2008.  However, under the 
amended rating criteria, the Veteran could be entitled to 
separate 10 percent disability ratings under Diagnostic Codes 
7800 and 7804 if there is evidence of disfigurement, and if 
there are one or two scars that are unstable or painful, 
respectively.  Since the effective date can be no earlier 
than September 23, 2008, the Board has only considered the 
most recent VA examination of September 2007 in evaluating 
the Veteran's disability under the new rating criteria.  
According to the September 2007 VA examination, the Veteran's 
neck scar was 15 cm in length, but it was neither tender nor 
unstable.  The examiner noted that the Veteran had extensive 
pain due to his cervical spine disorder, however.  Therefore, 
while the evidence does suggest that the Veteran is entitled 
to a 10 percent disability rating under Diagnostic Code 7800 
for one characteristic of disfigurement, he is not entitled 
to a separate 10 percent disability evaluation under 
Diagnostic Codes 7804 because there is no evidence of pain or 
instability.  

The Board has also considered the revised language of 
Diagnostic Code 7805, providing that other scars (including 
linear scars) and other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802 and 7804 require the 
evaluation of any disabling effects not considered by the 
diagnostic code under which they are rated.  38 C.F.R. § 
4.118 (2009).  However, as previously discussed, the medical 
evidence has routinely demonstrated that the Veteran suffers 
no disabling effects.  As such, Diagnostic Code 7805, 
effective as of September 23, 3008, is not for application.  

The Veteran provided testimony about his scar in a May 2009 
hearing.  According to the Veteran's representative, VA had 
found the Veteran's scar to be 3/5 of an inch deep.  However, 
as noted above, the Veteran's scar was found to have only 
0.25 cm of depression during the October 2004 VA examination, 
with no depression upon examination in April 2006 and 
September 2007.  The Veteran also testified that the scar 
affected the underlying muscular tissue and that the scar was 
painful and unstable.  However, the scar has consistently 
been found to be stable with no underlying tissue adherence 
upon repeated examination.  Also, the scar was noted to be 
non-tender upon examination in September 2007.  Therefore, 
while the Board has considered this testimony, it does not 
find it to be credible evidence establishing that the Veteran 
is entitled to an increased disability evaluation since it is 
contradicted by the medical evidence of record.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings, as enunciated by the Court in the case of Fenderson 
v. West, would be in order.  See 12 Vet. App. 119 (1999).  
However, at no time since the grant of service connection has 
the Veteran's symptomatology warranted a higher disability 
rating.  Aside from an isolated finding of depression in the 
center one inch of the Veteran's scar, the evidence of record 
does not demonstrate that the Veteran has had more than one 
characteristic of disfigurement, or any disabling effects, 
associated with his scar.  As such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for 
status post-surgical scar on the back of the neck must be 
denied.

Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Left Foot Arthritis

The Veteran contends that he is entitled to service 
connection for arthritis of the left foot.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran does not have a current 
diagnosis of arthritis of the left foot.  As such, service 
connection must be denied.  

The Veteran's in-service treatment records demonstrate that 
the Veteran did not suffer from a chronic left foot 
disability during his active military service.  While there 
are numerous records of treatment regarding the left ankle, 
the only record indicating that the Veteran was treated for 
complaints of the left foot was in May 1982.  It was noted 
that the Veteran slipped on some stairs.  He was found to 
have swelling of the ankle and foot, and a left ankle strain 
was diagnosed at this time.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records demonstrate that 
the Veteran has not suffered from chronic symptomatology of a 
left foot disorder since his separation from military 
service.  In December 1998, the Veteran was afforded a VA 
general medical examination.  The Veteran reported having 
ankle pain at the time of the examination, but there was no 
mention of left foot pain during this examination.  X-rays 
were taken of the left ankle, and there was no mention of an 
abnormality of the left foot at this time.  This evidence 
suggests that the Veteran's in-service injuries were acute 
and transitory since there were no complaints of left foot 
problems upon examination 10 years after separation from 
active duty.  

The Board notes that the Veteran was treated for left foot 
pain in October 2004.  According to VA outpatient treatment 
records, the Veteran had no edema, tenderness, redness, or 
deformity of the left foot.  Range of motion was found to be 
within normal limits and there were no complaints of pain.  
X-rays were taken of the left foot and interpreted to be 
normal at this time.  Therefore, while the Veteran did 
complain of left foot pain at this time, there was no 
diagnosis of a left foot disorder.  Pain alone is not a 
disability for VA compensation purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  

The record contains no further medical evidence indicating 
that the Veteran has since been diagnosed with a disorder of 
the left foot.  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of left foot arthritis, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

The Veteran contends that his left foot disorder should be 
considered service-connected as secondary to his service-
connected left ankle arthritis.  Service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  However, for the reasons already discussed, 
service connection is not warranted to include as secondary 
to his service-connected left ankle arthritis.  The evidence 
of record fails to demonstrate that the Veteran suffers from 
a disorder of the left foot, to include left foot arthritis.  
Without a current diagnosis, service connection is not 
warranted, to include as secondary to a service-connected 
disability.  See Hickson, 12 Vet. App. at 252.  

The Board has considered the testimony provided by the 
Veteran in his May 2009 hearing.  The Veteran testified that 
he had left foot arthritis that he believed was secondary to 
his service-connected left ankle arthritis.  However, as a 
layperson, the Veteran is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran is not 
competent to diagnosis himself with arthritis or to 
etiologically relate this disorder to his left ankle 
arthritis.  These opinions are, therefore, of no probative 
value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for left foot arthritis, to include as 
secondary to left ankle arthritis, must be denied.

Right Shoulder Disorder 

The Veteran contends that he is entitled to service 
connection for arthritis of the right shoulder.  However, as 
outlined below, the preponderance of the evidence 
demonstrates that the Veteran has not been diagnosed with 
arthritis of the right shoulder.  As such, service connection 
is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for right shoulder pain on several 
occasions during his active military service.  According to a 
March 1978 treatment record, the Veteran was seen with 
complaints of right shoulder pain after playing basketball.  
In August 1978, the Veteran was noted to have right shoulder 
pain since March 1978.  A diagnosis of probable shoulder 
bursitis was assigned at this time.  The Veteran was again 
treated for a history of right ankle, knee and shoulder pain 
in March 1979.  The Veteran was diagnosed with right shoulder 
pain secondary to repeated trauma.  It was also noted that 
the Veteran had early degenerative joint disease.  

The record demonstrates that the Veteran was again seen with 
complaints of neck and shoulder pain after his separation 
from active duty in January 1995.  The onset of the Veteran's 
pain was not indicated and there was no diagnosis of 
arthritis or any other specific disorder assigned at this 
time.  The record contains no further evidence suggesting 
that the Veteran has sought medical treatment specifically 
for his right shoulder since this time, or that he has been 
diagnosed with arthritis of the right shoulder.  

The record does suggest that the Veteran complained of pain 
in his neck, shoulder and arm in February 1999.  However, 
this was noted to be following a laminectomy of the cervical 
spine that was performed in February 1999.  A separate 
private treatment record from February 1999 noted that the 
Veteran was suspected to have an infection from this 
operation.  This evidence does not suggest that the Veteran 
has been diagnosed with a chronic right shoulder disorder, 
but rather, it suggests that the Veteran was experiencing 
pain following an operation in February 1999.  This 
conclusion is further supported by a May 2004 VA joint 
examination.  According to the VA examiner, the Veteran 
suffered from radiculitis of the arms secondary to his 
cervical disc disease.  There was no diagnosis of right 
shoulder arthritis, or any other disorder of the right 
shoulder, upon examination.  The record contains no 
subsequent evidence diagnosing the Veteran with a right 
shoulder disorder.  Therefore, the preponderance of the 
evidence of record demonstrates that the Veteran does not 
have a current diagnosis of right shoulder arthritis.  

As already noted, there must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a right shoulder disability, the Board must deny 
the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The Board recognizes that the Veteran 
complained of right shoulder pain during his military 
service.  However, an in-service injury is not in and of 
itself sufficient to demonstrate entitlement to service 
connection.  There must also be evidence of a current 
disorder that is etiologically related to the in-service 
injury.  

The Board has also considered the testimony provided by the 
Veteran in his May 2009 hearing.  According to the Veteran, 
he injured his right shoulder during active duty and he still 
suffered residuals from this right shoulder disorder.  While 
the Veteran is competent to testify to symptoms such as pain, 
he is not competent to diagnose himself with a current right 
shoulder disorder.  Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  The preponderance of the evidence 
of record demonstrates that the Veteran has not been 
diagnosed with a right shoulder disorder.  While the Veteran 
may experience pain in his right shoulder, pain alone is not 
a disability for compensation purposes.  See Sanchez-Benitez, 
13 Vet. App. at 285.  Therefore, the Veteran's testimony 
regarding right shoulder arthritis is not a competent 
diagnosis of a current medical condition, especially when it 
has been contradicted by medical evidence.  

In summary, while the evidence of record indicates that the 
Veteran was seen with complaints of right shoulder pain 
during military service, there is no evidence indicating that 
the Veteran incurred a chronic condition during military 
service.  There is no medical evidence diagnosing the Veteran 
with a current right shoulder disorder, and no medical 
evidence indicating that the Veteran's in-service right 
shoulder injuries are related to his current complaints of 
pain.  As such, service connection is not warranted in this 
case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for arthritis of the right shoulder 
must be denied.


ORDER

Entitlement to service connection for arthritis of the left 
foot, to include as secondary to the Veteran's service-
connected arthritis of the left ankle, is denied.  

Entitlement to service connection for arthritis of the right 
shoulder is denied.  


REMAND

Anemia

The Veteran contends that he is entitled to service 
connection for anemia, to include as secondary to his 
service-connected status post-hemilaminectomy of the lumbar 
spine.  Service connection for status post-hemilaminectomy of 
the lumbar spine was granted in an August 2004 rating 
decision.  A 20 percent disability evaluation was assigned 
under Diagnostic Code 5237, effective as of January 14, 2003.  

The evidence of record demonstrates that the Veteran has been 
diagnosed with anemia.  An April 2000 private treatment note 
assigned a diagnosis of mild anemia.  According to a July 
2008 VA outpatient treatment record, the Veteran had iron 
deficiency anemia.  A September 2008 VA outpatient treatment 
record also notes that lab results were reviewed, indicating 
that the Veteran had significant normocytic/normochromic 
(NCNC) anemia with low iron.  Therefore, the evidence 
indicates that the Veteran does have a current diagnosis of 
anemia.  

Based on the above evidence, the Board finds that the Veteran 
is entitled to a VA examination to determine whether his 
anemia is related to military service or if it is secondary 
to his status post-hemilaminectomy of the lumbar spine.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
the present case, the evidence demonstrates that the Veteran 
has a current diagnosis of anemia.  However, there is 
insufficient medical evidence of record to make a decision 
regarding etiology at this time.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given the 
opportunity to submit any additional 
evidence he may have in support of his 
claim.  If any additional evidence is 
received, it must be incorporated into 
the Veteran's claims file.  

2. The Veteran should then be scheduled 
for a VA examination before an 
appropriate specialist(s) to determine 
the etiology of his anemia.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that his 
anemia is secondary to his service-
connected status post- hemilaminectomy of 
the lumbar spine.  In the alternative, 
the examiner should also provide an 
opinion as to whether or not the 
Veteran's anemia is otherwise due to his 
active military service.  The examiner 
must set forth all examination findings, 
along with the complete rationale for the 
conclusions reached in the examination 
report.  

Furthermore, if the examiner cannot 
provide an etiology opinion without 
resorting to speculation, the examiner 
must so state, and provide a rationale 
for why he or she cannot opine without 
speculating.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The RO should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


